                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        POWER INTEGRATIONS, INC.,                         Case No.16-cv-02366-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                              ORDER RE DISCOVERY DISPUTES
                                                  v.
                                  10
                                                                                              Re: Dkt. Nos. 93, 94
                                  11        CHAN-WOONG PARK,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On April 1, 2019, defendant Chan-Woong Park filed an administrative motion seeking

                                  14   permission to file unilateral discovery letters concerning several discovery disputes with Power

                                  15   Integrations, Inc. (“PI”). Dkt. No. 90. The Court denied the administrative motion on April 2,

                                  16   2019 and ordered the parties to file a joint discovery submission in compliance with the Court’s

                                  17   Standing Order for Civil Cases by April 3, 2019. Dkt. No. 91. The parties did not file a joint

                                  18   submission. Instead, on April 3, 2019, PI moved for reconsideration of the Court’s order, arguing

                                  19   that the Court should not consider the discovery disputes raised by Mr. Park. Dkt. No. 93. On

                                  20   April 4, 2019, Mr. Park filed a second administrative motion again seeking permission to file

                                  21   unilateral discovery letters, citing PI’s failure to participate in the joint discovery dispute

                                  22   submission procedures. Dkt. No. 94. That same day, the Court ordered the parties to appear for a

                                  23   discovery conference on April 8, 2019. Dkt. No. 95.

                                  24           The Court held a hearing on April 8, 2019 in which the parties described the discovery

                                  25   disputes between them and the Court heard oral argument. At the Court’s direction, the parties

                                  26   conducted a conference of counsel as to those disputes, after which the hearing resumed.

                                  27   I.      DISCOVERY DISPUTES RESOLVED BY THE PARTIES
                                  28           As stated by the parties on the record in Court, the parties have resolved a number of their
                                   1   disputes by agreement. With the exception of the parties’ agreed revised schedule for the

                                   2   exchange of expert reports and the completion of expert discovery, the Court hereby orders the

                                   3   parties to comply with the stipulations so stated on the record. The parties may seek an

                                   4   amendment of the case management schedule from the presiding judge with respect to revisions to

                                   5   the expert discovery schedule.

                                   6          While the parties’ stipulations reflect resolutions of discovery disputes brought before the

                                   7   Court in advance of the April 8, 2019 deadline for filing motions to compel, each party wishes to

                                   8   reserve the right to contend that evidence produced after the April 1, 2019 fact discovery deadline

                                   9   by the other party may not be used in this proceeding. As the Court has advised the parties,

                                  10   questions of exclusion of evidence will be matters for decision by the presiding judge. Nothing in

                                  11   this order purports to resolve such matters.

                                  12   II.    DISCOVERY DISPUTES REQUIRING RESOLUTION BY THE COURT
Northern District of California
 United States District Court




                                  13          A.      PI Backup Tapes 1997-2008
                                  14          PI advises that it has recently located 1,440 backup tapes spanning a portion of the period

                                  15   of Mr. Park’s employment with PI. PI estimates that it would require approximately 4-6 weeks

                                  16   and more than $175,000 just to retrieve and restore the backup tape data. Dkt. No. 93-1 ¶¶ 27-28.

                                  17   PI does not explain why it only recently discovered these backup tapes.

                                  18          Initially, Mr. Park demanded that PI review the backup tapes and produce any responsive

                                  19   documents they contain, at PI’s expense. PI argued that information maintained on backup tapes

                                  20   is not reasonably accessible, and its production is not normally required. PI further argued that

                                  21   Mr. Park should bear the expense of any such production.

                                  22          Mr. Park now advises the Court that he does not demand production of responsive

                                  23   information, if any, from PI’s backup tapes. Mr. Park contends that because PI failed to timely

                                  24   review and produce such material during the discovery period, PI should not be permitted to use

                                  25   that material to support its case. Accordingly, the Court will not order the review and production

                                  26   of responsive documents from the backup tapes; any questions about whether PI may use evidence

                                  27   from the backup tapes (should it decide to review them) are questions that may be raised with the

                                  28   presiding judge at the appropriate time.
                                                                                        2
                                              B.      Mr. Park’s Second Set of Requests for Admissions to PI
                                   1
                                              PI’s responses to Mr. Park’s Second Set of Requests for Admissions were due to be served
                                   2
                                       on March 27, 2019. PI did not timely serve responses, but asked Mr. Park to stipulate to an
                                   3
                                       extension of the response deadline to April 3, 2019. Mr. Park refused to stipulate to an extension
                                   4
                                       of the deadline, citing the April 1 deadline for close of fact discovery. Dkt. No. 93 at ECF p. 8;
                                   5
                                       Dkt. No. 93-1 ¶ 20; Dkt. No. 90-4 at ECF p. 2. At the hearing on April 8, 2019, PI advised that it
                                   6
                                       still had not responded to PI’s requests for admissions.
                                   7
                                              PI has not offered any reasonable justification for its failure to timely respond to Mr.
                                   8
                                       Park’s requests for admissions or to seek relief from the Court in advance of the deadline to
                                   9
                                       respond. And, as of the hearing, PI still had not responded to any the requests. Mr. Park is correct
                                  10
                                       that a matter is automatically deemed admitted unless a responding party serves written responses
                                  11
                                       denying the request, in whole or in part, qualifying its answer, or objecting to the request. Fed. R.
                                  12
Northern District of California




                                       Civ. P. 36(a)(3)-(5). As PI did not answer or object to Mr. Park’s second set of requests for
 United States District Court




                                  13
                                       admissions, or seek relief from the Court, within 30 days of service of the requests, the matters in
                                  14
                                       those requests are deemed admitted.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: April 9, 2019
                                  17

                                  18
                                  19                                                                VIRGINIA K. DEMARCHI
                                                                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
